FLORIDA RIGHT TO LIFE, INC., Florida Right To Life Political Action Committee, Plaintiffs-
Appellees,
                                                      v.

Lawson LAMAR, in his official capacity as Florida State Attorney, Valerie Crotty, in her official capacity
as a member of the Florida Elections Commission, et al., Defendants-Appellants.

                                                No. 00-10245.
                                     United States Court of Appeals,

                                            Eleventh Circuit.

                                                Jan. 17, 2001.

Appeal from the United States District Court for the Middle District of Florida (No. 98-00770-CIV-ORL-
19A); Patricia C. Fawsett, Judge.

Before TJOFLAT, BARKETT and POLITZ*, Circuit Judges.

        PER CURIAM:

        Katherine Harris, Robert Butterworth, and various Florida state officials, acting in their official
capacities, appeal from an order enjoining the enforcement of Florida Statutes Section 106.011(1), which

governs the financing of electoral campaigns.
        Appellants concede that the statute is overbroad but suggest that the district court should have
interpreted the statute in a way that would pass constitutional muster. Upon review we find no error in the

district court's enjoining the enforcement of Florida Statutes Section 106.011(1) because it is
unconstitutionally overbroad under the First Amendment.
        AFFIRMED.




   *
    Honorable Henry A. Politz, U.S. Circuit Judge for the Fifth Circuit, sitting by designation.